—Order unanimously affirmed without costs. Memorandum: We reject petitioner’s contention that he was denied due process of law because the court denied him visitation with the children. In reaching its decision, Family Court relied upon a report prepared by the Probation Department, which supported respondent’s allegations regarding petitioner’s alcohol dependence and abusive behavior. Petitioner, who was represented by counsel throughout the proceedings, consented to the court’s use of the report and petitioner received a copy of the report prior to the court’s decision. Although afforded an opportunity to explain or rebut the material in the report, petitioner chose not to present any evidence. The procedures used by Family Court did not deprive petitioner of due process of law (see, Matter of Lincoln v Lincoln, 24 NY2d 270, 273; Kesseler v Kesseler, 10 NY2d 445). (Appeal from Order of Onondaga County Family Court, McLaughlin, J. — Visitation.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.